DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on December 22, 2020 and Request for Continued Examination filed on January 21, 2021. Claims 1-19 and 21 are pending. Claims 1, 10, and 19 have been amended. Claim 20 has been cancelled. Claims 1, 10, and 19 are independent claims.
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 
Applicant’s Response
In the response filed December 22, 2020 Applicant amended the claims and provided arguments in response to the rejection of the claims under 35 USC 103 in the previous office action.

Response to Arguments
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that Wickenkamp, Bradski, and Kim do not teach “wherein the hemispheric touch area mimics a hemispheric boundary of the holographic display and wherein the hemispheric touch area is configured to preview changes made to an image displayed by the holographic projector,” as recited in the amended independent claims.  Applicant’s argument is persuasive.
Accordingly, the previous rejection is withdrawn.  However, new grounds of rejection are provided below.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:  
these claims recite, on lines 18-19, 12-13, and 16-17, respectively “preview changes made to an image displayed by the holographic projector” where “preview changes made to an image displayed by the holographic display” was perhaps intended (i.e. in order to be consistent with [0022]-[0024] of the specification where holographic projector, in conjunction with the touch area of the remote control, presents a preview of the image shown in the external display).
Appropriate correction is required.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickenkamp (USPPN: 2015/0244747; hereinafter Wickenkamp) in of Lim et al. (USPPN: 2009/0085851; hereinafter Lim), further in view of Kim et al. (USPPN: 20120170089 A1; hereinafter Kim), further in view of Seo (US 20180144557 A1; hereinafter Seo).

As to claim 1, Wickenkamp teaches A remote control for controlling a holographic display (e.g., see [0003])f the remote control comprising: 
a memory (e.g., see Figs. 3, 4);
a processor system communicatively coupled to the memory (e.g., see Figs. 3, 4); and
a holographic projector (e.g., see Figs. 3, 4, [0041]); and
the processor system configured to perform a method comprising:
displaying a hemispheric touch area using the holographic projector (e.g., see Figs. 4, 8, [0132], teaching a holographic interface for displaying holographic content within an interaction region);
detecting a selection in the hemispheric touch area (e.g., see Figs. 5, 6, [0129]-[0137] wherein user input is detected within the interaction region (i.e., hemispheric touch area));
mapping the selection to the holographic display controlled by the remote control (e.g., see [0133]-[0136] teaching mapping the received input gestures to the displayed media content being controlled); and
controlling the holographic display based on the selection in the hemispheric touch area, wherein the holographic display is separate from the hemispheric touch area (e.g., see Figs. 4-6, [0128], [0129], [0137], [0140], [0147], [0150], [0152] teaching a holographic interface display can be controlled based on user interaction (e.g., selection) with another holographic interface);
wherein the remote control is a handheld remote control (e.g., see [0090], [0137] wherein the holographic interface can be a remote control, smart phone, or similar handheld user input interfaces).
While Wickenkamp teaches displaying a hemispheric touch area on a remote control and generally teaches a remote control having a touch area at a first end of the remote control (e.g. [0090], [0137], teaching that the remote control may be a touchscreen, smartphone, etc.), Wickenkamp does not explicitly disclose wherein the hemispheric touch area is displayed at a first end of the remote control, that the holographic projector is incorporated within the remote control, or displaying a menu above the hemispheric touch area using the holographic projector. It is noted that the location of where the hemispheric touch area is displayed is interpreted as being a matter of design choice as its precise location does not affect the underlying structure of displaying a hemispheric touch area on a remote control.
However, Lim teaches wherein the hemispheric touch area is displayed at a first end of the remote control, that the holographic projector is incorporated within the remote control, and displaying a menu with the hemispheric touch area using the holographic projector (e.g., see [0016]-[0018], circular display device more efficient for presenting three-dimensional holographic images; rotation and magnification of holographic images of objects; handheld device such as phone using circular display; Fig. 3 and [0024]-[0026] , projecting image on non-rectangular LCD, using non-rectangular LCD to display presentation of holographic images, displaying function of soft key on display above addressable blank key, touch screen keys; LCD displaying soft key label for soft keys as shown in Fig. 4; [0028], describing Figs. 4-5, showing circular LCD, but any shape may be used including combinations; [0029], describing Fig. 6 as showing an embodiment in which the non-rectangular LCD is a circular touchscreen display, allowing data points to be selected by receiving touch inputs to presentation of data; display also includes set of touch control buttons 606 for controlling presentation of data; user controlling cursor on screen by dragging along screen; scrolling, zoom, etc. controls; i.e. where a circular display upon which a three dimensional holographic image is to be displayed is analogous to a hemispheric touch area, where projection of the holographic image onto the display is indicative of the holographic projector being incorporated into the device, where Figs. 3-6 all show that the hemispheric touch area is displayed at the end of the device, and where displaying of soft key labels//touch control buttons on the circular/hemispheric holographic touch display is analogous to displaying a menu with the hemispheric touch area).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Wickenkamp and Lim in front of him to have modified the teachings of Wickenkamp (directed to methods and systems for sharing holographic content), to incorporate the teachings of Lim (directed to not traditionally shaped displays for mobile devices, including devices capable of displaying holographic content) to include the capability to display the hemispheric touch area at an end of the remote control, using a hemispheric display capable of projecting holographic images (i.e. such as where a touch screen device such as a smart phone is used as the remote control as taught by Wickenkamp, and the touch display of the mobile device is implemented as a hemispheric holographic display at the end of the device as taught by Lim).  One of ordinary skill would have been motivated to perform such a modification in order to take advantage of expanded presentation capability to provide data in a more efficient manner, such as by using a circular display to present holographic three-dimensional images as described in Lim (paragraph 0016).
Although Lim teaches displaying a menu with the hemispheric touch area using the holographic projector (as cited above), Wickenkamp and Lim do not explicitly disclose displaying the menu above the hemispheric touch area.  However, Kim also teaches that the holographic projector is incorporated within the remote control, and further teaches displaying a menu above the hemispheric touch area using the holographic projector (e.g., see [0103], displaying menus by converting into hologram; [0105]-[0106], describing Fig. 3, selecting menu to be executed, hologram image 51 is displayed through hologram output unit, i.e. hologram camera 121 which is configured to output hologram contents; [0108], hologram image projected through camera 121; [0125], displaying menus as holograms;   [0149], describing Fig. 15B, remotely controlling another device by transmitting hologram image, user of first mobile terminal may remotely control each type of apparatus having hologram receivers by using a hologram image; see also at least Figs. 3, 7A, 11B, in which a hologram menu appears to be displayed above the touchscreen of the device; i.e. the mobile terminal includes a camera configured to perform as a holographic projector and is capable of functioning as a remote controller of other devices; therefore, the mobile terminal is a remote control having a holographic projector incorporated within it, where the projector is utilized to display a hologram menu above the touch area of the device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Wickenkamp, Lim, and Kim in front of him to have modified the teachings of Wickenkamp (directed to methods and systems for sharing holographic content) and Lim (directed to not traditionally shaped displays for mobile devices, including devices capable of displaying holographic content), to incorporate the teachings of Kim (directed to a mobile terminal and holograph controlling method thereof) to include the capability to incorporate a holographic projector within the remote control (i.e. of Wickenkamp and Lim, where the projector is the same as, or in addition to, the holographic projection used for the touch display of Lim) for the purpose of projecting at least a holographic menu (i.e. such as touch buttons of Lim, or other control functionality) above the touch area of the remote control (i.e. as taught by Kim, where the touch area of the remote control includes a hemispheric/domed/circular touch area for displaying holographic content as taught by Wickenkamp and Bradski), such that the holographic menu is projected above a hemispheric holographic touch area at the end of the device using a projector integrated in the device.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to effectively control scenarios in which a hologram is applied to a small electronic device, such as by providing a mobile terminal capable of effectively moving and controlling a hologram image as described in Kim (paragraph 0010-0012).
Wickenkamp, Lim, and Kim do not explicitly disclose wherein the hemispheric touch area mimics a hemispheric boundary of the holographic display and wherein the hemispheric touch area is configured to preview changes made to an image displayed by the holographic projector.  However, Seo teaches wherein the hemispheric touch area mimics a hemispheric boundary of the holographic display and wherein the hemispheric touch area is configured to preview changes made to an image displayed by the holographic projector (e.g. [0029]-[0031], characters and chat contents corresponding to terminals converted into holograms/speech bubbles and displayed on hologram display devices; hologram display device has any shape capable of displaying a hologram, such as a transparent circular shape so that the character may be viewed from all sides; character corresponding to terminal may be changed in response to user request; [0034], character corresponding to terminal 103 displayed as hologram on device 100 that is connected to terminal 103; similar implementation with respect to terminal 104, its character, and the connected display device 101; [0036]-[0037], Fig. 2, hologram display device 201 connected to transmission terminal 203, device 202 connected to terminal 204; application on terminals 203 and 204 display chat content in form of character corresponding to terminals chatting, and chat content created in transmission terminals displayed through speech bubble in vicinity of character corresponding to terminal; speech bubble converted into hologram and displayed on hologram display devices 201/202; [0039]-[0040], hologram display device 201 connected to terminal 203 converts character selected by transmission terminal 203 into hologram and displays character; similar process for device 202 and terminal 204; [0055]-[0061], Fig. 5, terminal 502 displaying sticker corresponding to character on portion of chat room, selecting sticker on terminal 502, applying effect corresponding to sticker to character in chat window; when connected to hologram display device 501, effect expressed by sticker applied to character displayed on chat window of terminal 502 as well as character displayed as hologram on hologram display device 501; visual effects of accessories, motion, emotion, etc. via sticker, changing character appearance, causing character to perform motions and express emotions; i.e. where the mobile terminal having a touch area is used to create content which will also be displayed on a connected holographic display, such as creation of chat/text bubbles, selection of an associated character, and selection of various modifications to the character via application of stickers, the mobile terminal acts as a remote control with respect to the holographic display, where the remote control has a touch area/screen which mimics the holographic display and which previews changes made to an image displayed by a holographic projector; moreover, the holographic display may be a three dimensional circular shape—that is, spherical; therefore, when incorporated into the system of Lim, the touch area of Seo will be a hemispheric touch area which projects holographic images, such that the hemispheric touch area mimics a hemispheric boundary of the holographic display).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Wickenkamp, Lim, Kim, and Seo in front of him to have modified the teachings of Wickenkamp (directed to methods and systems for sharing holographic content), Lim (directed to not traditionally shaped displays for mobile devices, including devices capable of displaying holographic content), and Kim (directed to a mobile terminal and holograph controlling method thereof), to incorporate the teachings of Seo (directed to providing a hologram image based message service in which content manipulated at a mobile terminal controls content displayed at a holographic display) to include, within the system of Wickenkamp-Lim-Kim, in which a touchscreen device such as a smart phone is utilized as a remote control (as taught by Wickenkamp and Kim) for a holographic display, and the touchscreen of the device has a hemispherical shape and is disposed on one end of the controller (as taught by Lim) and is capable of projecting holographic images (as taught by Lim and Kim), the capability to implement the controlled holographic display as a circular/hemispheric holographic display (as taught by Seo) such that the hemispheric touch area (of Lim) mimics a hemispheric boundary of the holographic display (of Seo), where content displayed on the remote control, such as images, text, etc., can be created and modified on the touch display of the remote control, and then transmitted for display on the holographic display, such that the content created and modified on the touch display of the remote control previews changes made to content displayed on the holographic display.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to more realistically provide user-controlled content by displaying it using a hologram display device for a 3D hologram of a specific object as described in Seo (paragraph 0017).
As to claim 2, the rejection of claim 1 is incorporated. Wickenkamp further teaches wherein controlling the holographic display based on the selection comprises: analyzing content being displayed by the holographic display controlled by the remote control (e.g., see [0084], [0098] wherein it is determined as to the content that is being displayed).
As to claim 3, the rejection of claim 2 is incorporated. Wickenkamp further teaches analyzing content comprises communicating with the holographic display to determine what is being displayed (e.g., see Fig. 2, [0084], [0098] wherein determining the content includes communication between the content being displayed and holographic interface).
As to claim 4, the rejection of claim 2 is incorporated. Wickenkamp further teaches wherein the menu is determined based on the analyzed content (e.g., see [0064], [0073], [0184] teaching the holographic display is further controlled to display a menu based on the displayed content).
As to claim 5, the rejection of claim 4 is incorporated. Wickenkamp further teaches the menu is configured to control display of material related to the analyzed content (e.g., see [0064], [0073], [0184] teaching the menu is configured to access further content information of the displayed content).
As to claim 7, the rejection of claim 2 is incorporated. Wickenkamp further teaches the processor system is further configured to: receive a condition to detect; upon detection of the condition performing a predetermined action, wherein the condition is detected by analyzing content being displayed by the holographic display (e.g., see [0131] teaching receiving a criteria and/or condition such that upon detection of the criteria and/or condition presented in the displayed content, various controls are implemented).
As to claim 8, the rejection of claim 7 is incorporated. Wickenkamp further teaches wherein the predetermined action includes controlling the holographic display (e.g., see [0131] wherein the various actions include controlling the display to implement parental control controls).
As to claim 9, the rejection of claim 1 is incorporated. Wickenkamp further teaches wherein controlling the holographic display based on the selection comprises: 
upon detection of a rotation gesture in the hemispheric touch area, causing rotation of the holographic display (e.g., see [0003], [0031], [0045], [0047], [0084], [0129], [0147] teaching a rotating gesture in a holographic interface for controlling the holographic content, wherein user interaction at one holographic interface affects the holographic content presented at a different holographic interface);
upon detection of a zoom gesture in the hemispheric touch area, causing zoom of the holographic display (e.g., see [0011], [0129], [0137], [0140], [0150] teaching a zoom/enlarge gesture in a holographic interface for controlling the holographic content, wherein user interaction at one holographic interface affects the holographic content presented at a different holographic interface).
As to claim 21, the rejection of claim 1 is incorporated. Wickenkamp-Lim-Kim-Seo further teaches wherein the hemispheric touch area is displayed in response to a command received from a physical interface on the remote control (e.g., see [0168] of Wickenkamp wherein the holographic interface is displayed in response to user input on the control device.  See [0023], [0025]-[0027] of Lim, user selection of data set, displaying presentation of data; receiving view point selection, adjusting presentation of data; presentation of data controlled by display integrated control such as control key; entering and controlling presentation of data using soft keys, cursor navigation control, rotational scrolling controls, etc.  See also [0105] and [0111] of Kim, user selecting content in menu to be executed and specific hologram image is displayed).
As to claim 6, the rejection of claim 5 is incorporated. Wickenkamp-Lim-Kim-Seo further teaches the material related to the analyzed content comprises vendor information to buy or sell products related to the analyzed content (e.g., see Seo [0057]-[0060], sticker to be applied to character may be purchased using user terminal 502; purchasing and selecting sticker associated with accessories such as clothes using terminal 501, and applying visual effect associated with clothes to character; sticker of running motion purchased and selected using terminal 501, applying visual effect associated with running to character; sticker for joy emotion purchased and displayed using terminal, applying visual effect associated with joy to character; i.e. where a sticker which modifies displayed content and made available for purchase comprises vendor information to buy products related to the analyzed content (such as content displayed on a holographic display device, which will be modified via application of the purchased sticker)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Wickenkamp, Lim, Kim, and Seo in front of him to have modified the teachings of Wickenkamp (directed to methods and systems for sharing holographic content), Lim (directed to not traditionally shaped displays for mobile devices, including devices capable of displaying holographic content), and Kim (directed to a mobile terminal and holograph controlling method thereof), to incorporate the teachings of Seo (directed to providing a hologram image based message service in which content manipulated at a mobile terminal controls content displayed at a holographic display) to additionally include the capability to display the stickers for modifying images displayed at both the remote control and the holographic display in the menu of the remote control in a form such that the user can purchase the stickers related to the content displayed on the devices.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to more realistically provide user-controlled content by displaying it using a hologram display device for a 3D hologram of a specific object as described in Seo (paragraph 0017).
As to claim 10-14 and 18-18, the claims are directed to the method of the remote control device of claims 1-5 and 7-9 and are similarly rejected.
As to claim 19, the claim is directed to the computer program product of the remote control device of claim 1 and is similarly rejected.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Davis et al. (US 20190121522 A1) teaches a variety of projected user interfaces, including 3D virtual objects ([0095], [0599], Fig. 18B, 30B-D), and orb-shaped devices having at least one hemispherical end used for menu selections ([0600]-[0601], Figs. 19A-B, projecting user interfaces on ball 714 held in user’s hand; ball itself may be active device that has the ability to project the image on itself; any other device used in similar manner), where a variety of devices in the environment include embedded projectors (see Figs. 7A-C, 12B, 13B, 15A-B; [0659], micro laser projector projecting images using combined laser beam consisting of red, green, and blue beams).
Bradski teaches a hemispheric touch area is displayed at a first end of a remote control, and displaying a menu above the hemispheric touch area using the holographic projector (e.g., see [0180], projectors, 3D display, holographic; [0184], rendered scenes presented as three-dimensional displays including projections; [1078] and [1081]-[1085], describing Figs. 106A and 106B, rendering virtual user interface menu 10604 so as to appear to be emanating from/above the orb-shaped totem 10602/disc-shaped totem 10606; user may perform touch interactions with fingers on outer surface of the totem; top/bottom surface of totem may be flat or domed; see also [1420]-[1422], describing Fig. 82, rendering UI virtual construct 8211; user manipulating totem 8213 to interact with virtual elements and also interacting with the totem itself by tapping or touching its surface; totem 8213 may be an actual remote control for an electronic device, such as television, media player, media streaming box; note that virtual menu 8211 as shown in Fig. 82 appears to be rendered above a hemispheric area at the end of the totem/remote control 8213, [1470], describing Fig. 93B, using orb shaped totem 9312, rendering virtual primary navigation menu above the orb totem; i.e., where a remote control may be used as a totem for user interactions and virtual user interface display, and the totem may have an orb/disc shape with at least one domed end on which touch inputs are detected, and a menu of functions is displayed above this area, such as by projecting three dimensional imagery).
Kim (US 8560976 B1) generally teaches a touchscreen remote control device which mimics/mirrors content displayed on a corresponding display screen (see Figs. 4-10 and corresponding textual description).
Ferren et al. (US 20130154811 A1) teaches a spherical remote control device (see Figs. 5a-f, 6a-b, etc.).
Erad et al. (US 20150346921) teaches circular/curved/spherical display devices (see Figs. 2A-C, 5A-C, 9A-C; [0009], spherical display).
Kim et al. (US 20150286185 A1) teaches a globe hologram display device which is capable of receiving touch inputs (see abstract, [0058], Fig. 7, etc.).
Han et al. (US 20140071506 A1) teaches a projected holographical sphere interface capable of receiving touch inputs (see, e.g., Fig. 1).
Herrera-Morales et al. (US 20160085332 A1) teaches a touch-sensitive hemispherical hologram display screen (see abstract, Fig. 2, etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Examiner, Art Unit 2179